Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dianne Michele Carter El-Bay, the self-proclaimed administrator/trustee of Moorish Holy Temple of Science, seeks to appeal the district court’s orders dismissing her notice of removal of the underlying state foreclosure action, and denying reconsideration. Carter El-Bay has failed to demonstrate that she is authorized to litigate on behalf of Moorish Holy Temple. Accordingly, we deny her motion to proceed in forma pauperis and dismiss this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.